Michael Dean Fisher v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-434-CR





MICHAEL DEAN FISHER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Michael Dean Fisher was charged with unlawful possession of a firearm by a felon,
(footnote: 2) and he entered an open plea of guilty.  A pre-sentence investigation report (“PSI”) was compiled and considered by the trial court without objection, and the trial court sentenced Appellant to ten years’ confinement.  Appellant contends that three statements contained in the PSI violate the Confrontation Clause of the Sixth Amendment.

Appellant objects to the following statements in the PSI:  (1) a witness’s general statement that when Appellant is not on his medications, he is dangerous; (2) A Treatment Alternative to Incarceration Program counselor’s statement, in reference to Appellant’s attempts at drug treatment, that ”all drug addicts want it their way“; and (3) the statement by the PSI investigator concluding that Appellant ”may or may not have a mental health condition, but whether he does or not, it is not a defense to knowingly carrying a loaded weapon with a silver-colored bullet with the word ’cop‘ on it.“

To preserve a complaint for our review, a party must have presented to the trial court a timely request, objection, or motion that states the specific grounds for the desired ruling if they are not apparent from the context of the request, objection, or motion.
(footnote: 3)  Further, the trial court must have ruled on the request, objection, or motion, either expressly or implicitly, or the complaining party must have objected to the trial court’s refusal to rule.
(footnote: 4)
	Because Appellant failed to object to the trial court’s consideration of the PSI in the trial court, he has forfeited his complaint on appeal.  We overrule Appellant’s sole point and affirm the trial court’s judgment.





LEE ANN DAUPHINOT

JUSTICE

PANEL A:	CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: 
 April 28, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. Penal Code Ann.
 § 46.04(a) (Vernon Supp. 2004-05).


3:Tex. R. App. P.
 33.1(a)(1); 
Mosley v. State
, 983 S.W.2d 249, 265 (Tex. Crim. App. 1998) (op. on reh’g), 
cert. denied
,
 
526 U.S. 1070 (1999).


4:Tex. R. App. P.
 33.1(a)(2); 
Mendez v. State
, 138 S.W.3d 334, 341 (Tex. Crim. App. 2004).